
	

113 HR 24 : Federal Reserve Transparency Act of 2014
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		H. R. 24
		IN THE SENATE OF THE UNITED STATES
		September 18, 2014ReceivedAN ACT
		To require a full audit of the Board of Governors of the Federal Reserve System and the Federal
			 reserve banks by the Comptroller General of the United States, and for
			 other purposes.
	
	
		1.Short titleThis Act may be cited as the Federal Reserve Transparency Act of 2014.
		2.Audit reform and transparency for the Board of Governors of the Federal Reserve System
			(a)In generalNotwithstanding section 714 of title 31, United States Code, or any other provision of law, the Comptroller General shall
			 complete an audit of the Board of Governors of the Federal Reserve System
			 and the Federal reserve banks under subsection (b) of such section 714
			 within 12 months after the date of the enactment of this Act.
			(b)Report
				(1)In generalNot later than 90 days after the audit required pursuant to subsection (a) is completed, the
			 Comptroller General—
					(A)shall submit to Congress a report on such audit; and
					(B)shall make such report available to the Speaker of the House, the majority and minority leaders of
			 the House of Representatives, the majority and minority leaders of the
			 Senate, the Chairman and Ranking Member of the committee and each
			 subcommittee of jurisdiction in the House of Representatives and the
			 Senate, and any other Member of Congress who requests the report.
					(2)ContentsThe report under paragraph (1) shall include a detailed description of the findings and conclusion
			 of the Comptroller General with respect to the audit that is the subject
			 of the report, together with such recommendations for legislative or
			 administrative action as the Comptroller General may determine to be
			 appropriate.
				(c)Repeal of certain limitationsSubsection (b) of section 714 of title 31, United States Code, is amended by striking the second sentence.
			(d)Technical and conforming amendmentsSection 714 of title 31, United States Code, is amended—
				(1)in subsection (d)(3)—
					(A)in subparagraph (A)—
						(i)by striking or (f);
						(ii)in clause (i), by striking or (f); and
						(iii)in clause (ii), by striking or (f); and
						(B)in subparagraph (C), by striking or (f); and
					(2)by striking subsection (f).
				
	Passed the House of Representatives September 17, 2014.Karen L. Haas,Clerk
